DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is the first Office Action on the merits. Claims 1-20 are currently pending and addressed below.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, 8-9, 13, 15-16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Iagnemma et al. (US 2018/0196417), hereinafter referred to as Iagnemma, in view of Hsu Huang et al. (US 2016/0165343), hereinafter referred to as Hsu Huang. Iagnemma is considered analogous to the claimed invention because they are in the same field of autonomous vehicles reaching a destination. Hsu Huang is considered analogous to the claimed invention because they are in the same field of encrypted audio signals.

Regarding claim 1, Iagnemma teaches:
A system comprising: at least one computing device ("To increase the effective range of the signaling device, stimulus detectors equipped with computing devices and with access to map data may be embedded in infrastructure." – see at least Iagnemma: paragraph 0117 lines 1-4);
at least one application executed by the at least one computing device, the at least one application causing the at least one computing device to at least: obtain an indication of an arrival of an autonomous carrier at a destination associated with a user ("Step 3 (1706): This location indication signal is received, for example, by the stimulus detectors 1852 present on one or more nearby (moving or parked) autonomous vehicles that are within the range of the signal." – see at least Iagnemma: paragraph 0048) (The examiner notes that receiving a signal when a vehicle is within a range corresponds to the claimed indication of an arrival of an autonomous carrier at a destination associated with a user. Fig. 17 of Iagnemma as shown below also describes step 1 (reference number 1702), in which a vehicle is traveling toward a goal location, wherein the goal location as taught by Iagnemma corresponds to the claimed destination associated with a user. Iagnemma further teaches that the autonomous vehicle may be used to perform a delivery ("We use the term “hire (or hired) a vehicle for service” broadly to include, for example, to obtain access in any way and in any context to a vehicle for the purpose of, for example, riding in the vehicle, causing a delivery to be made by the vehicle, receiving a delivery being made by the vehicle, or otherwise making use of the vehicle."  – see at least Iagnemma: paragraph 0033). The autonomous vehicle as taught by Iagnemma therefore corresponds to the claimed autonomous carrier);

    PNG
    media_image1.png
    453
    484
    media_image1.png
    Greyscale

identify a specific location at the destination associated with the user ("Step 4 (1708): A software process 1860 running on the autonomous vehicle, or on a central server or both as part of the AV system, analyses the information transmitted from the signaling device in the location indication signal, for example, by the rider and captured by the stimulus devices, potentially in combination with road data and other information, to determine a precise goal location 1886 for the rider." – see at least Iagnemma: paragraph 0049) (The examiner notes that the precise goal location as taught by Iagnemma corresponds to the claimed specific location at the destination associated with the user. Fig. 17 of Iagnemma as shown above describes step 4 (reference number 1708), in which a precise goal location is identified);
embed an identifier associated with the specific location into an audio signal ("Some implementations may include a signal broadcasting process 3420 running on the signaling device. This process broadcasts a location indication signal that may be an image based signal 3422, or a light based signal 3424, or a sound based signal 3426, or may use some other signaling mode." – see at least Iagnemma: paragraph 0060) (The examiner notes that the sound based signal which indicates a location as taught by Iagnemma corresponds to the claimed audio signal with an identifier associated with the specific location);
and transmit the audio signal to a connected speaker associated with the destination ("The signaling device may be equipped with one or more video sensors capable of detecting visual features in the environment. The device may be equipped with one or more microphones or speakers (or other sound-emitters) or both that enable the capability to detect and emit sound." – see at least Iagnemma: paragraph 0059) (The examiner notes that the signaling device equipped with one or more speakers as taught by Iagnemma corresponds to the connected speaker associated with the destination. While Iagnemma does not explicitly disclose that the sound signal is encrypted, the teachings of Iagnemma may be combined with the teachings of Hsu Huang as set forth below to use an encrypted audio signal),
wherein the connected speaker causes playback of the audio signal during the arrival of the autonomous carrier ("In general, in an aspect, when an autonomous vehicle is in the vicinity of a general goal location for a goal location activity, the autonomous vehicle or a user or both of them engage in location signaling activities" – see at least Iagnemma: paragraph 0004 lines 1-4) (The examiner notes that an autonomous vehicle being in the vicinity of a general goal location as taught by Iagnemma corresponds to the claimed arrival of the autonomous carrier. Iagnemma further teaches that location signaling activities may include sound signal emitted by a speaker ("The signaling device may be equipped with one or more video sensors capable of detecting visual features in the environment. The device may be equipped with one or more microphones or speakers (or other sound-emitters) or both that enable the capability to detect and emit sound." – see at least Iagnemma: paragraph 0059). While Iagnemma does not explicitly disclose that the sound signal is encrypted, the teachings of Iagnemma may be combined with the teachings of Hsu Huang as set forth below to use an encrypted audio signal),

Iagnemma does not explicitly disclose, but Hsu Huang teaches:
generate an encrypted audio signal from the audio signal ("More specifically, after said control application converts the transmission packet data represented by the control instructions into audio signals, it can mix a music signal with the converted audio signal in order to constitute an encrypted audio." – see at least Hsu Huang: paragraph 0018);
wherein the autonomous carrier decrypts the audio signal to identify the specific location at the destination ("The present invention allows a user to operate a mobile phone to output an audio signal, then the wireless sound box performs sound collections and decodes automatically based on the received audio signals thereby obtaining the data required for wireless connection or instructions for controlling the wireless sound box." – see at least Hsu Huang: paragraph 0055) (The examiner notes that decoding the collected audio signals in order to obtain data corresponds to the claimed decrypting of the audio signal. While the audio signal of Hsu Huang is not explicitly recited to contain data for identifying a location, Hsu Huang's method of encrypting and decrypting an audio signal may be combined with Iagnemma's sound signal for indicating a precise location as set forth below).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Iagnemma with these above aforementioned teachings from Hsu Huang to generate an encrypted audio signal from an audio signal and decrypt the encrypted audio signal to identify the specific location at the destination. At the time of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to incorporate Hsu Huang’s method for encrypting and decrypting audio signals with Iagnemma’s use of sound signals to determine a precise goal location in order to enable the sound signal used by Iagnemma to be encrypted and decrypted. Doing so would ensure that the data embedded in the sound signal indicating the precise location of the user could only be interpreted by a system with a means of decoding the encrypted signal (“Therefore, the wireless sound box 2 can analyze the transmission packet data acquired by the audio signal decoding module 23 through the control instruction execution module 24 and execute the control instruction represented by the transmission packet data” – see at least Hsu Huang: paragraph 0050 lines 12-16).

Regarding claim 2, Iagnemma in view of Hsu Huang teaches all of the elements of the current invention as stated above. Further, Iagnemma teaches:
wherein selection of the specific location is obtained from a client device associated with the user ("The precise goal location is determined based on a location indication signal sent by the user or a device of the user." – see at least Iagnemma: paragraph 0005 lines 38-40),
the selection comprising an identifier of a physical feature of the destination ("non-electronic signaling involves identifiable passive features of the user." – see at least Iagnemma: paragraph 0005 lines 59-60) (The examiner notes that the user is located at the precise goal location ("The precise goal location is the actual precise location of the user." – see at least Iagnemma: paragraph 0005 lines 31-32), and therefore the identifiable features of the user correspond to the claimed features of the destination).

Regarding claim 6, Iagnemma in view of Hsu Huang teaches all of the elements of the current invention as stated above. Further, Iagnemma teaches:
wherein the at least one application further causes the at least one computing device to at least: obtain the indication of the arrival of the autonomous carrier from a sensor located at the destination ("Step 2 (1704): The rider uses a signaling device 1810 employing one or a combination of two or more of a variety of signaling modes 1820 discussed below to broadcast a location indication signal 1830. Step 3 (1706): This location indication signal is received, for example, by the stimulus detectors 1852 present on one or more nearby (moving or parked) autonomous vehicles that are within the range of the signal." – see at least Iagnemma: paragraph 0047-0048) (The examiner notes that the signaling device used by the rider as taught by Iagnemma corresponds to the claimed sensor located at the destination, and the autonomous vehicle being within range of the signal as taught by Iagnemma corresponds to the claimed indication of arrival of the autonomous carrier);
and generate selection of the specific location based upon a location of the sensor at the destination ("Step 4 (1708): A software process 1860 running on the autonomous vehicle, or on a central server or both as part of the AV system, analyses the information transmitted from the signaling device in the location indication signal, for example, by the rider and captured by the stimulus devices, potentially in combination with road data and other information, to determine a precise goal location 1886 for the rider." – see at least Iagnemma: paragraph 0049) (The examiner notes that determining a precision goal location based on the location indication signal as taught by Iagnemma corresponds to the claimed selection of the specific location based upon a location of the sensor at the destination).

Regarding claim 8, this claim is substantially similar to claim 1 and is, therefore, rejected in the same manner as claim 1 as has been set forth above.

Regarding claim 9, this claim is substantially similar to claim 2 and is, therefore, rejected in the same manner as claim 2 as has been set forth above.

Regarding claim 13, this claim is substantially similar to claim 6 and is, therefore, rejected in the same manner as claim 6 as has been set forth above.

Regarding claim 15, this claim is substantially similar to claim 1 and is, therefore, rejected in the same manner as claim 1 as has been set forth above.

Regarding claim 16, this claim is substantially similar to claim 2 and is, therefore, rejected in the same manner as claim 2 as has been set forth above.

Regarding claim 19, this claim is substantially similar to claim 6 and is, therefore, rejected in the same manner as claim 6 as has been set forth above.

Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Iagnemma in view of Hsu Huang, further in view of Everingham (US 2012/0177297), hereinafter referred to as Everingham. Everingham is considered analogous to the claimed invention because they are in the same field of image recognition based on textual tags.

Regarding claim 3, Iagnemma in view of Hsu Huang teaches all of the elements of the current invention as stated above. Iagnemma does not explicitly disclose, but Everingham teaches:
wherein the identifier comprises a descriptive textual tag identifying the physical feature ("In step 107, the identified text of step 105 is analyzed to obtain textual descriptors or textual tags of the image." – see at least Everingham: paragraph 0025 lines 9-11),
wherein the autonomous carrier identifies the physical feature based upon an image dictionary corresponding to the descriptive textual tag ("Set A and Set B are processed through a matching engine, which may use object-type matching in order to identify which image tags match with corresponding text tags, resulting in Set M with matched tags." – see at least Everingham: paragraph 0027 lines 10-13) (The examiner notes that matching image tags to text tags as taught by Everingham corresponds to identifying the physical feature corresponding to the descriptive textual tag, and the matching engine as taught by Everingham corresponds to the claimed image dictionary. While Everingham does not explicitly disclose an autonomous carrier, Everingham's teachings of matching image tags with textual tags may be combined with the autonomous carrier vehicles taught by Iagnemma as set forth below).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Iagnemma with these above aforementioned teachings from Everingham to identify physical features based upon an image dictionary corresponding to the descriptive textual tag. At the time of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to incorporate Everingham’s system for matching image tags to descriptive textual tags with Iagnemma’s system for an autonomous vehicle to determine a precise goal location in order to match textual tags to identifiable visible features (“In yet another embodiment, there is provided a computer-readable storage medium, comprising instructions executable by at least one processing device that, when executed, cause the processing device to: … (d) analyze the text to obtain a textual tag, descriptor, or subject that functions to describe, identify, index, or name the image or content within the image; and (e) match the textual tag, descriptor, or subject with the image tag.” – see at least Everingham: paragraph 0036. Doing so would allow the textual tags to be matched to physical features sensed by the autonomous vehicle in order to analyze the location indication signal (“This process may be able to process various aspects of the location indication signal, such as but not limited to, geometric elements 3404, colour (black and white, grayscale, colour) 3406, texture 3408, facial recognition 3410, gestures 3412, modulation of light 3414 and modulation of sound 3416.” – see at least Iagnemma: paragraph 0061 lines 5-11).

Regarding claim 10, this claim is substantially similar to claim 3 and is, therefore, rejected in the same manner as claim 3 as has been set forth above.

Claims 4, 11, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Iagnemma in view of Hsu Huang, further in view of Osborn (US Patent 10,733,601), hereinafter referred to as Osborn. Osborn is considered analogous to the claimed invention because they are in the same field of transmitting and receiving sound signals.

Regarding claim 4, Iagnemma in view of Hsu Huang teaches all of the elements of the current invention as stated above. Iagnemma does not explicitly disclose, but Osborn teaches:
wherein the encrypted audio signal comprises a signal encoded at a frequency that is ultrasonic or infrasonic ("In the case of sonic or ultrasonic signals, the above-mentioned modulation schemes may also be utilized but the output from the wireless wearable device 229, in this example, is a modulated sound signal (e.g., sonic or ultrasonic)." – see at least Osborn: Column 8 lines 42-46).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Iagnemma with these above aforementioned teachings from Osborn to generate an audio signal at a frequency that is ultrasonic. At the time of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to incorporate Osborn’s method for transmitting and receiving ultrasonic sound signals with Iagnemma’s use of sound signals to determine a precise goal location in order to use a sound signal which is outsides the range of typical human hearing (“For example, sound waves above 20 kHz are above, or nearly above, the range of typical human hearing and are considered “ultrasonic.” – see at least Osborn: column 8 lines 46-48). Doing so would provide the benefit of using an audio signal that is not bothersome to listeners (“For example, the modulated sound signal 248 may be a beeping sound or the like that is not offensive to humans or animals.” – see at least Osborn: column 8 lines 51-53).

Regarding claim 11, this claim is substantially similar to claim 4 and is, therefore, rejected in the same manner as claim 4 as has been set forth above.

Regarding claim 17, this claim is substantially similar to claim 4 and is, therefore, rejected in the same manner as claim 4 as has been set forth above.

Claims 5, 12, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Iagnemma in view of Hsu Huang, further in view of Bantz (US 2003/0165239), hereinafter referred to as Bantz. Bantz is considered analogous to the claimed invention because they are in the same field of encrypting and decrypting audio signals.

Regarding claim 5, Iagnemma in view of Hsu Huang teaches all of the elements of the current invention as stated above. Iagnemma does not explicitly disclose, but Bantz teaches:
wherein the at least one application further causes the at least one computing device to at least: obtain an encryption key from a system dispatching the autonomous carrier; and generate the encrypted audio signal using the encryption key ("The present invention can be used with software that provides the ability to program documents or fields within a document with a digital encryption key such that an unauthorized recipient or bystander cannot easily decipher the material." – see at least Bantz: paragraph 0029 lines 1-5) (The examiner notes that the document taught by Bantz is recited to be an encrypted audio clip ("For example, a document or file can be created having a field which is intended to be secured with the present invention. When information is stored in this field, the information is stored as an encrypted audio clip." – see at least Bantz: paragraph 0031 lines 3-7));
wherein the autonomous carrier decrypts the audio signal using the encryption key obtained from the system dispatching the autonomous carrier ("When the decryption key stored in the memory 24 matches an encryption code of the audio signals from the microphone 26, the processor 20 is adapted to decrypt the encrypted audio signals and transmit the decrypted audio signals to the speaker 28." – see at least Bantz: paragraph 0020 lines 7-11) (The examiner notes that while Bantz does not explicitly disclose a system for dispatching an autonomous carrier, Bantz's teachings of using a key for encrypting and decrypting an audio signal may be combined with Iagnemma's system for managing autonomous carrier vehicles as set forth below).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Iagnemma with these above aforementioned teachings from Bantz to use an encryption key to encrypt and decrypt an audio signal. At the time of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to incorporate Bantz’s method for encrypting and decrypting audio signals with Iagnemma’s use of sound signals to determine a precise goal location in order to enable the sound signal used by Iagnemma to be encrypted and decrypted. Doing so would ensure that the data embedded in the sound signal indicating the precise location of the user could only be interpreted by a system with a means of decoding the encrypted signal (“The present invention can be used with software that provides the ability to program documents or fields within a document with a digital encryption key such that an unauthorized recipient or bystander cannot easily decipher the material.” – see at least Bantz: paragraph 0029 lines 1-5).

Regarding claim 12, this claim is substantially similar to claim 5 and is, therefore, rejected in the same manner as claim 5 as has been set forth above.

Regarding claim 18, this claim is substantially similar to claim 5 and is, therefore, rejected in the same manner as claim 5 as has been set forth above.
Claims 7, 14, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Iagnemma in view of Hsu Huang, further in view of Hong (US 2021/0166569), hereinafter referred to as Hong. Hong is considered analogous to the claimed invention because they are in the same field of transmitting audio signals.

Regarding claim 7, Iagnemma in view of Hsu Huang teaches all of the elements of the current invention as stated above. Iagnemma does not explicitly disclose, but Hong teaches:
wherein the at least one application further causes the at least one computing device to at least: embed information about at least one area at the destination on which landing is prohibited into the audio signal ("receiving a Message4 sent by the base station, wherein the Message4 is a message for notifying the aircraft that the RRC connection is successful, and the Message4 carries a no-fly zone range;" – see at least Hong: paragraph 0008) (The examiner notes that no-fly zone range as taught by Hong corresponds to the claimed area at the destination on which landing is prohibited. The examiner further notes that Hong teaches a capability for communication to occur via audio signals (“The audio component 1210 is configured to output and/or input an audio signal… The received audio signal may be further stored in the memory 1204 or transmitted via the communication component 1216.” – see at least Hong: paragraph 0127)).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Iagnemma with these above aforementioned teachings from Hong to use an audio signal to indicate at least one area at the destination on which landing is prohibited. At the time of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to incorporate Hong’s method for providing a message indicating a no-fly zone with Iagnemma’s use of sound signals to determine a precise goal location in order to enable the no-fly zone message to be embedded in the sound signal used by Iagnemma. Doing so would provide the benefit of including information in the sound signal regarding areas where flight activities are prohibited (“The no-fly zone range may be a range represented by latitude and longitude coordinates, which is used to indicate the range of areas where the aircraft is prohibited from performing all flight activities.” – see at least Hong: paragraph 0060 lines 1-5).

Regarding claim 14, this claim is substantially similar to claim 7 and is, therefore, rejected in the same manner as claim 7 as has been set forth above.

Regarding claim 20, this claim is substantially similar to claim 7 and is, therefore, rejected in the same manner as claim 7 as has been set forth above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Srinivasan (US 2015/0248640) teaches an autonomous carrier drone system, including an indication signal when the drone is within a given distance from the destination.
Stenneth et al. (US 2020/0175473) teaches a method and apparatus for generating delivery data models for aerial package delivery.
Kemp (US 2008/0051947) teaches a system and method for aircraft alerts, including a no-fly zone alert which may include an audio indication.
Lee (US 2021/0127260) teaches a system and method for connected vehicle control, including communicating through encrypted sound signals which are played through a vehicle speaker.
Atsmon et al. (US Patent 9,069,795) teaches a system and process for building a catalog using visual objects, including applying a dictionary function to textual fields of a cluster, wherein the textual fields reflect a common semantic factor of the visual image and visual similarities may be detected based on the common semantic factor.
Walker et al. (US Patent 6,529,602) teaches a method and apparatus for recording audio, including an encryption processor for encrypting audio signals.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINICK ANTHONY MULDER whose telephone number is (571)272-3610. The examiner can normally be reached Monday - Friday 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on (571) 272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M./Examiner, Art Unit 3667                       


/VIVEK D KOPPIKAR/Supervisory Patent Examiner, Art Unit 3667                                                                                                                                                                                                                                                                                   
September 23, 2022